            Case 1:20-cv-03365-LJL Document 23 Filed 08/04/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------)(    Index No. 20-cv-3365 (LJL)
 WORTHY GLOBAL LIMITED,

                                                 Plaintiff,
         -against-

 MARCRAFT CLOTHES, INC. d/b/a MARCRAFT
 APPAREL GROUP,

                                                 Defendant.
 ---------------------------------------------------------------------)(


                                [PROPOSED] DEFAULT JUDGMENT

        This action having been commenced by Plaintiff WORTHY GLOBAL LIMITED

("Plaintiff') on April 30, 2020 by the filing of the Summons and Complaint, and two true copies of

the Summons and Complaint and Civil Cover Sheet were served on Defendant MARCRAFT CLOTHES,

INC. d/b/a MARCRAFT APPAREL GROUP ("Defendant") on May 5, 2020 by delivering to and leaving

with Sue Zouky, Authorized Agent in the Office of the Secretary of State of the State of New York,

personally at the Office of the Secretary of State of the State of New York in Albany, New York, and that

said service was made pursuant to §306 of New York Business Corporation Law, and proof of service was

therefore filed on May 28, 2020 as Document 7, and that the docket entries indicate that the Defendant has

not filed an answer or otherwise moved with respect to the Complaint herein, and the time for answering

the Complaint having expired, it is


        ORDERED, ADJUDGED AND DECREED: That the Plaintiff WORTHY GLOBAL

LIMITED have judgment against Defendant MARCRAFT CLOTHES, INC. d/b/a MARCRAFT

APPAREL GROUP in the amount of $2,882,677.55, with statutory interest at 9% from December

31, 2019 to the date of entry of judgment, amounting to$ _ _ _ _$153,821.56
                                                                _ _ _ _ _ _ _ _ , plus
         Case 1:20-cv-03365-LJL Document 23 Filed 08/04/20 Page 2 of 2




costs and disbursements of this action m the amount of $516.40 amounting in all to

   $3,037,015.51

Dated: New York, New York
        August 4, 2020



                                                   United States District Judge




                                            This document was entered on the docket




                                        2
